DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 16 May 2022 have been fully considered.
The majority of Applicant’s remarks are moot in view of the new grounds of rejection presented below.
However, Applicant’s arguments with respect to the rejection of claims 1-12 under section 101 have been fully considered and are not persuasive.  Applicant argues that claims are not directed to a judicial exception.  This is not a responsive to a rejection on the basis that the claims do not fall within any statutory category.  See MPEP § 2106(III).

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 26 September 2019. It is noted, however, that applicant has not filed a certified copy of the 201921038881 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a preference engine configured to store session information of the user, along with a data profile as well as a user’s own profile and what the user is likely to find the most relevant and useful.”  None of this stored information is used in the claims.  It is therefore unclear what patentable weight to give it, as it appears to be nonfunctional descriptive matter.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites “the preference engine . . . keeps updating.”  It is unclear what is being updated, as this is the first mention of the preference engine updating anything.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites “the second database.”  There is insufficient antecedent basis for this term.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites “the graph network database.”  There is insufficient antecedent basis for this term.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites “the second database.”  There is insufficient antecedent basis for this term.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed system, lacking hardware elements is directed to unpatentable software per se, as the claimed device can be software (Specification ¶ 0050), and the insight generator, preference engine, and reducer are also software.

Claims 1-8, 10-14, and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

As per claim 1:
The limitation, “at least one first database configured to run analysis on digital data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “analyzing” in the context of this limitation encompasses a person mentally analyzing data.
The limitation, “a metadata extraction module configured to process the digital data on the computing device,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “processing” in the context of this limitation encompasses a person mentally analyzing data to determine associated metadata.
The limitation, “the insight generator configured to generate a plurality of insights from the data on the computing device,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this limitation encompasses a person mentally analyzing data to form insights.
The limitation, “a reducer configured to take account of user inputs to decide a plurality of insights to be shown to the user based on a plurality of parameters,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “deciding” in the context of this limitation encompasses a person mentally forming a judgment as to which insights are to be shown.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. 
The claim recites an additional element, “an insight generator configured to take a user’s selections as an input along with an aggregated data from the metadata extraction module and the at least one first database on the computing device.”  “Input” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element, “a preference engine configured to store session information of the user, along with a data profile as well as a user’s own profile and what the user is likely to find the most relevant and useful.”  “Storing” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element, “a plurality of visualizations generated on the computing device based on a plurality of dynamic factors or features of the data and a plurality of patterns in the data on which the insight is formed.”  “Generating” is recited at a high level of generality (i.e., as a generic computer function of preparing output) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 2:
The limitation, “the insight generator is configured to figure out a plurality of relevant data patterns which is used to generate the plurality of insights thereby helping to generate the plurality of visualizations and a plurality of narratives on the computing device,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “figuring out” in the context of this limitation encompasses a person mentally analyzing data patterns.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 3:
The limitation, “keeps updating,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “updating” in the context of this limitation encompasses a person mentally analyzing the input and forming a judgment as to what is ideal.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
The claim recites an additional element, “the preference engine is further configured to input a user’s actions data.”  “Input” is recited at a high level of generality (i.e., as a generic computer function of receiving input) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element, “make an output the most ideal for a specific user in a current timeframe.”  “Output” is recited at a high level of generality (i.e., as a generic computer function of preparing output) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 4:
The limitation, “wherein the dynamic data visualization and narration module comprises a story generator configured to decide which insight follows another based on the data profile and a user profile,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “deciding” in the context of this limitation encompasses a person mentally forming a judgment as to which insight follows another based on the data profile and a user profile.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 5:
The limitation, “wherein the preference engine gets updated as it stores user's session information and provides feedback to the story generator which then updates a way it generates a flow and connects the plurality of insights on the computing device,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “updating” in the context of this limitation encompasses a person mentally analyzing the input and forming a judgment as to what insights to show.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 6:
The claim recites the additional limitation, “wherein the second database comprises a smart framework configured to add, maintain and update contents of a graph network database.”  “Adding,” “maintaining,” and “updating” recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.


As per claim 7:
The claim recites an additional limitation, “wherein the graph network database comprises an information which relates to a domain or an event on the computing device.”  This is directed to selecting a particular data source or type to be manipulated, which is insignificant extra-solution activity.
Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 8:
The limitation, “wherein the second database continuously updates a collected knowledge by a smart framework by learning over a plurality of data sources simultaneously,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “updating” in the context of this limitation encompasses a person mentally analyzing the input and forming a judgment as to what insights to show.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 10:
The claim recites the additional element “wherein the dynamic data visualization and narration module further comprises a visualization generation module configured to generate the plurality of visualizations based on dynamic factors or features of the data and a plurality of patterns in the data on which the insight is formed.”  “Generating” is recited at a high level of generality (i.e., as a generic computer function of outputting data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 11:
The claim recites an additional element, “wherein the visualization generation module configured to use the output of the reducer to generate the plurality of visualizations and a plurality of narratives on the computing device.”  “Generating” is recited at a high level of generality (i.e., as a generic computer function of outputting data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 12:
The limitation, “wherein the dynamic data visualization and narration module comprises a natural language generation module configured to generate narrative for each graph/representation/visualization which explains findings of a plurality of insights on the computing device,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating narrative” in the context of this limitation encompasses a person mentally forming a judgment as to how to explain a graph.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claims 13 and 17:
The limitation, “figuring out a plurality of relevant patterns in the digital data by the insight generator at a specific point in time on the computing device,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “figuring out” in the context of this limitation encompasses a person mentally judging patterns in data.
The limitation, “finding a plurality of visualizations to support a plurality of narratives and combines the plurality of insights to make a compelling story on the computing device and the insight generator changes the plurality of relevant patterns which give the plurality of insights,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “finding” in the context of this limitation encompasses a person mentally selecting a visualization type to make the pattern compelling.
The limitation, “deciding what the user is likely to find the most relevant and useful by the preference engine, the preference engine tailors a data of the plurality of visualizations,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “deciding” in the context of this limitation encompasses a person mentally forming a judgment as to which visualization a user is likely to find the most relevant and useful.
The limitation, “deciding which insight follows another by a story generator or when insights need to be combined together and appropriately changes a language to make it look like an individual insight on the computing device,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “deciding” in the context of this limitation encompasses a person mentally selecting a visualization type to make the pattern compelling.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
The claims recite an additional element, “processing digital data from a first database by a metadata extraction module on a computing device, whereby the computing device enables an insight generator to collect a user’s selections as input along with an aggregated data from the metadata extraction module and the first database on the computing device.”  “Collecting” is recited at a high level of generality (i.e., as a generic computer function of obtaining input) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element, “allowing a user to give minimal input data on the computing device by the insight generator to generate a plurality of insights on the computing device.”  “Input” is recited at a high level of generality (i.e., as a generic computer function of obtaining input) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element, “collecting a plurality of user inputs from the preference engine by a reducer on the computing device, wherein the computing device enables the reducer to determine what insight is relevant enough to be shown to the user based on the plurality of user inputs.”  “Collecting” is recited at a high level of generality (i.e., as a generic computer function of obtaining input) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element, “generating the plurality of visualizations and the plurality of narratives on the computing device by a visualization generation module using an output of the reducer.”  “Generating” is recited at a high level of generality (i.e., as a generic computer function of displaying output) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element, “displaying the plurality of insights as the output to the user with help of the plurality of visualizations and the plurality of narratives on the computing device.”  “Displaying” is recited at a high level of generality (i.e., as a generic computer function of displaying output) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

As per claim 14:
The limitation, “wherein a story generator places the plurality of visualizations and the plurality of narratives such that they make the most sense to the user like a seamless story on the computing device,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “placing” in the context of this limitation encompasses a person mentally forming a judgment as to what would make sense to the user.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 16:
The limitation, “wherein the computing device deploys online learning techniques to update the second database in real time from live streaming sources and also learns from unstructured data sources such as news website, social media sites, and third party websites,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “learning” in the context of this limitation encompasses a person mentally forming a judgment as to what content is relevant to a user.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durham, US 2012/0330869 A1 (hereinafter “Durham”).

As per claim 1, Durham teaches:
a computing device comprising a dynamic data visualization and narration module, whereby the dynamic data visualization and narration module comprises at least one first database configured to run analysis on digital data and a metadata extraction module configured to process the digital data on the computing device (Durham ¶¶ 0322-23), where data in a database is analyzed, and where, e.g., dependencies are metadata;
an insight generator configured to take a user’s selections as an input along with an aggregated data from the metadata extraction module and the at least one first database on the computing device, the insight generator configured to generate a plurality of insights from the data on the computing device (Durham ¶ 0268), where the logic learns from the input to create visualizations (i.e., of “insights” as claimed);
a preference engine configured to store session information of the user, along with a data profile as well as a user’s own profile and what the user is likely to find the most relevant and useful (Durham ¶ 0272), where user profiles are stored;
a reducer configured to take account of user inputs to decide a plurality of insights to be shown to the user based on a plurality of parameters, a plurality of visualizations generated on the computing device based on a plurality of dynamic factors or features of the data and a plurality of patterns in the data on which the insight is formed (Durham ¶ 0053), where a particular set of visualizations are “brought together” in a particular order.

As per claim 2, the rejection of claim 1 is incorporated, and Durham further teaches:
wherein the insight generator is configured to figure out a plurality of relevant data patterns which is used to generate the plurality of insights thereby helping to generate the plurality of visualizations and a plurality of narratives on the computing device (Durham ¶ 0054), where the visualizations are discovered with the aid of knowledge and information discovery technologies, the claimed figuring out of the patterns.

As per claim 3, the rejection of claim 1 is incorporated, and Durham further teaches:
wherein the preference engine is further configured to input a user's actions data and keeps updating to make an output the most ideal for a specific user in a current timeframe (Durham ¶ 0066), where the visualizations adapt and evolve over time.

As per claim 4, the rejection of claim 1 is incorporated, and Durham further teaches:
wherein the dynamic data visualization and narration module comprises a story generator configured to decide which insight follows another based on the data profile and a user profile (Durham ¶ 0053), where a particular set of visualizations are “brought together” in a particular order – and is based off a particular user (i.e., a user profile).

As per claim 5, the rejection of claim 1 is incorporated, and Durham further teaches:
wherein the preference engine gets updated as it stores user's session information and provides feedback to the story generator which then updates a way it generates a flow and connects the plurality of insights on the computing device (Durham ¶ 0053), where a particular set of visualizations are “brought together” in a particular order – the claimed flow – and is based off a particular user’s interaction with the system (i.e., user’s session information).

As per claim 6, the rejection of claim 1 is incorporated, and Durham further teaches:
wherein the second database comprises a smart framework configured to add, maintain and update contents of a graph network database (Durham ¶ 0088), where the conceptual graph is maintained by the system.

As per claim 7, the rejection of claim 1 is incorporated, and Durham further teaches:
wherein the graph network database comprises an information which relates to a domain or an event on the computing device (Durham ¶ 0091), where information relating to a domain is stored.

As per claim 8, the rejection of claim 1 is incorporated, and Durham further teaches:
wherein the second database continuously updates a collected knowledge by a smart framework by learning over a plurality of data sources simultaneously (Durham ¶ 0178), where inputs are continuously collected.

As per claim 10, the rejection of claim 1 is incorporated, and Durham further teaches:
wherein the dynamic data visualization and narration module further comprises a visualization generation module configured to generate the plurality of visualizations based on dynamic factors or features of the data and a plurality of patterns in the data on which the insight is formed (Durham ¶ 0063), where visualizations are based on the underlying data.

As per claim 11, the rejection of claim 10 is incorporated, and Durham further teaches:
wherein the visualization generation module configured to use the output of the reducer to generate the plurality of visualizations and a plurality of narratives on the computing device (Durham ¶¶ 0052-53), where visualizations are generated based on the data, and selected based on a particular order.

As per claim 12, the rejection of claim 1 is incorporated, and Durham further teaches:
wherein the dynamic data visualization and narration module comprises a natural language generation module configured to generate narrative for each graph/representation/visualization which explains findings of a plurality of insights on the computing device (Durham ¶ 0052), where an explanation, i.e., narrative, is generated.

As per claims 13 and 17, Durham teaches:
processing digital data from a first database by a metadata extraction module on a computing device, whereby the computing device enables an insight generator to collect a user’s selections as an input along with an aggregated data from the metadata extraction module and the first database on the computing device (Durham ¶¶ 0322-23), where data in a database is analyzed, and where, e.g., dependencies are metadata;
allowing a user to give minimal input data on the computing device by the insight generator to generate a plurality of insights on the computing device (Durham ¶ 0268), where the logic learns from the input to create visualizations (i.e., of “insights” as claimed);
figuring out a plurality of relevant patterns in the digital data by the insight generator at a specific point in time on the computing device;
finding a plurality of visualizations to support a plurality of narratives and combines the plurality of insights to make a compelling story on the computing device and the insight generator changes the plurality of relevant patterns which give the plurality of insights (Durham ¶ 0054), where visualizations are “discovered with the aid of knowledge and information discovery technologies”;
deciding what the user is likely to find the most relevant and useful by the preference engine, the preference engine tailors a data of the plurality of visualizations (Durham ¶ 0053), where meaning is collected;
collecting a plurality of user inputs from the preference engine by a reducer on the computing device, whereby the computing device enables the reducer to determine what insight is relevant enough to be shown to the user based on the plurality of user inputs (Durham ¶ 0268), where the logic learns from the input to determine what data is to be used in creating visualizations (i.e., of “insights” as claimed);
generating the plurality of visualizations and the plurality of narratives on the computing device by a visualization generation module using an output of the reducer (Durham ¶ 0268), where the visualizations are created;
deciding which insight follows another by a story generator or when insights need to be combined together and appropriately changes a language to make it look like an individual insight on the computing device (Durham ¶ 0053), where a particular set of visualizations are “brought together” in a particular order; and
displaying the plurality of insights as the output to the user with help of the plurality of visualizations and the plurality of narratives on the computing device (Durham ¶ 0053), where visualizations are shown.

As per claim 14, the rejection of claim 13 is incorporated, and Durham further teaches:
wherein a story generator places the plurality of visualizations and the plurality of narratives such that they make the most sense to the user like a seamless story on the computing device (Durham ¶ 0053), where the visualizations are presented in a particular order one after another in order to make sense.

As per claim 16, the rejection of claim 13 is incorporated, and Durham further teaches:
wherein the computing device deploys online learning techniques to update the second database in real time from live streaming sources and also learns from unstructured data sources such as news website, social media sites, and third party websites (Durham ¶ 0190), where data is constantly updated (i.e., in real time).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159